DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending.  This is the first office action on the merits.


Information Disclosure Statement 
The Information Disclosure Statements filed 6/3/2019 have been reviewed. 


Election/Restrictions
Applicant’s election of the species of liquid higher fatty acid as the further component with traverse in the reply filed on November 13, 2020 is acknowledged.  
The traverse is on the basis that when claim 1 comprised by components A, B, C and D is acknowledged as being novel, the above election will become moot.  Applicants take issue with the Examiner’s assertion that sorbitan sesquiisostearate, dipentaerythritol fatty acid aster, polyoxyethylene sorbitan monooleate and polyoxyethylene sorbitan are distinct species.  However, these compounds “belong to the same group as a sugar ester having a carboxyl group in the structure thereof.”  
The Examiner is interpreting this as an admission that the species are obvious in view of each other.  
In light of Applicants’ admission, the Examiner is withdrawing the species election.  
Claims 1-4 are examined on their merits.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 2010/0311836 (12/9/2010) in view of Iwata US 2007/0014823 (1/18/2007) as evidenced by the instant specification.     

Yamamoto teaches an oil-in-water emulsion cosmetic that contains a sphingosine, a ceramide, a higher alcohol, a higher fatty acid as well as a non-ionic surfactant. (See Abstract and [0066-0067], [0073]).  The higher alcohol is stearyl alcohol. (See [0067]).  A higher alcohol is called for in instant claim 1.  A non-ionic surfactant is the preferred surfactant and is called for instant claim 1. (See [0073]).  The higher fatty acid can be stearic acid, and stearic acid is a liquid higher fatty acid called for in instant claim 4. (See [0067]).  
Yamamoto teaches that its cosmetic emulsion is excellent in stability. (See Abstract).  Yamamoto also teaches that any of the other components commonly employed in cosmetic compositions (such as titanium dioxide) can be incorporated into its oil-in-water emulsion cosmetic. (See [0082]).  

Iwata teaches multi-phase personal care compositions comprising: (a) at least one personal care composition phase; and (b) at least one other personal care composition phase; wherein the phase (a) and the phase (b) are visually distinct phases that are packaged in physical contact.  (See Abstract and [0021]).  The composition can comprise an aqueous phase and an oily phase. (See [0053]-[0055]).  Iwata teaches that the composition may comprise titanium dioxide for which the surface has been modified to be hydrophobic. (See [0062]).  This reads on an ultraviolet scattering agent having a hydrophobic surface as called for in instant claim 1.  
Iwata also teaches Polysurf 67cs in an Example.  Polysurf 67cs is stearoxy hydoxypropyl cellulose, which is an alkyl substituted water-soluble polysaccharide derivative as called for in instant claim 1.  (See Iwata [0104] Examples 5-6).  This is evidenced in the instant specification on page [0024] which states that in the instant invention, the use of stearoxy hydroxypropyl cellulose as the hydrophobically modified alkyl cellulose is most preferred and commercially available products include Polysurf 67cs.         
Iwata does not disclose the viscosity of the entire emulsion but does teach the viscosity of the individual phases at a shear rate viscosity.  For example Iwata teaches that phase (a) and the phase (b) have a zero shear viscosity of from about 10 kPa·s to about 1,000 kPa·s. (See Iwata claim 4).  This is from about 0.01 mPa·s to about 1 mPa·s.  While the viscosity in Iwata is measured at 25 °Celsius instead of 30 °Celsius, 
Iwata teaches that Polysurf cs is present at an amount of 0.25.  (See Example 6 [0104]).  Iwata teaches an interference pigment in an amount of 0.02 in Example 6.  The average primary particle size of the interference pigment is 0.5 micrometers. (See Example 6 [0104]).  0.02 x 0.5 / 0.25 = 0.04.  0.04 is less than 70 as called for in claim 3, so it satisfies Expression 1 in claim 3.   
Iwata teaches that the multi-phase personal care composition of the present invention provides multiple benefits delivered from one product and/or provides beauty product appearance, and which is easy to obtain and/or maintain desired patterns for a longer period of time. It has been found that, by matching rheology profiles and viscosity of each phase compositions in such kinetic conditions, desired patterns of multi-phase personal care compositions are easily obtained and/or maintained for a longer period of time. (See [0012]).  
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the Yamamoto oil-in-water emulsion cosmetic to add 0.02 of a hydrophobically surface treated titanium dioxide and 0.25 Polysurfcs and to have the viscosity of the composition be from about 10 kPa·s to about 1,000 kPa·s in order to have desired patterns of multi-phase personal care compositions that are easier to obtain and/or maintain for a longer period of time as taught by Iwata.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS

Art Unit 1619